Citation Nr: 1540489	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-13 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for the residuals of a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Senior Counsel
INTRODUCTION

The Veteran served on active duty from January 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefit sought on appeal.  

In June 2014, the Veteran presented testimony at a personal hearing conducted at the Fargo RO before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

As will be discussed below, new and material evidence has been received to reopen the claim on appeal.  The underlying issue of entitlement to service connection for the residuals of a TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In October 1969, the RO denied the claim for service connection for the residuals of a head injury.  The Veteran was notified of that decision, but did not initiate an appeal.

2.  The evidence received since October 1969 when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for the residuals of a TBI. 




CONCLUSIONS OF LAW

1.  The October 1969 RO rating decision that denied service connection for the residuals of a head injury is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2015).

2.  New and material evidence has been received, and the claim for service connection for the residuals of a TBI is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The phrase "raises a reasonable possibility of substantiating the claim" has been interpreted as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

An October 1969 RO decision denied service connection for the residuals of a head injury because there was no record of a head injury and an August 1969 VA neurological examination revealed no findings.  The Veteran was notified of the denial that same month and because he did not appeal that decision, it is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In February 2012, the Veteran filed a claim for a TBI, skull fracture, and memory loss, which he contends are all residuals of two in-service head injuries.  The Veteran has not submitted or identified medical records documenting any residuals of a TBI.  However, he has presented competent statements and testimony that he has experienced anxiety, depression, headaches, confusion, fatigue, memory impairment, and an inability to concentrate since his in-service head injuries.  The Veteran contends that these symptoms are residuals of an in-service TBI.  See April 2013 notice of disagreement, April 2014 substantive appeal, June 2014 hearing transcript.  

As noted, the claim was previously denied because there was no evidence of any residuals of an in-service head injury.  Given the low threshold and that the credibility of newly submitted evidence is generally presumed, the Board finds that the Veteran's statements and testimony that he has experienced residuals of in-service head injuries raise a reasonable possibility of substantiating his claim.  See Shade, 24 Vet. App. 110; Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  For these reasons, the Board finds that the additional evidence received since 1969 warrants a reopening of the Veteran's claim of service connection for the residuals of a TBI, as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for the residuals of a TBI is reopened, and to that extent only, the appeal is granted.


REMAND

The Board finds that before a decision can be reached on this matter, a remand is necessary to try to obtain complete in-service hospitalization records and to afford the Veteran a VA examination and opinion.  

The Veteran asserts that he has residuals of two in-service head injuries to include anxiety, depression, headaches, confusion, fatigue, memory impairment, and an inability to concentrate.  He testified that he was involved in two motor vehicle accidents (MVAs).  The MVA first was in 1966 in Germany when the car he was riding in rolled several times, which knocked him unconscious and resulted in abrasions to his face.  The Veteran stated that he was taken to a civilian hospital, the name of which he does not recall, and then transferred to a Ramstein Hospital, a military hospital.  The second MVA was in 1967 when he was a spectator at a racing event.  A race car left the track and went into the crowd, resulting in injury to the Veteran.  He stated that he was initially treated at Bonn Hospital and was then transferred to Ramstein Hospital.  

The Veteran's service treatment records contain September 1966 records stating that the Veteran was in an auto accident and was knocked unconscious.  There was a laceration behind his left ear, on his left elbow, and on his upper chest.  The laceration behind his ear was sutured.  X-rays were negative with the notation "not unconscious." 

An August 1967 line of duty determination recorded that the Veteran was struck by a race car that went out of control at a racing event on August 5th.  He was initially treated at a civilian hospital in Bonn.  The Veteran's condition at the time of the injury was unknown and there was a one day time lapse between initial injury and time of admission to a military hospital.  An August 10, 1967 clinical record showed that the Veteran was treated for four days at the 36th Tactical Hospital APO NY 09132.  He complained of left chest, right shoulder, and right face pain.  Physical examination was within normal limits except for abrasions of the right face with tenderness over the maxilla and laceration below the right eye, tenderness over the 6th left rib, and a contusion over the right clavicle.  The final diagnoses were facial abrasions and lacerations, fractures of the left 5th and 6th ribs, and aspiration pneumonitis.  An August 16, 1967 record from Ramstein Hospital reflected that the Veteran was physically examined following an accident and that the findings were within normal limits except for a deep healing abrasion on his left buttocks.


A February 20, 1968 entry stated:

USAFE Form 234 with attached statement for hospitalization at the Universitaetskliniken, Bonn, for a total of DM 175.05 was forwarded to USFE Hospital Wiesbaden (MSB) on this date. This statement is for services rendered by the hospital at Bonn to this man as a result of an accident that occurred at a race track on 5 August 1967.

USAFE Form 234 has not been associated with the Veteran's claims file.  A June 1968 record noted that the Veteran was in an accident in August and was now complaining of headaches and recurring stiffness and pain over his right cervical spinal muscles.  The Veteran reported he was unconscious following the accident.  The impression was probable cervical strain secondary to accident.  The plan was to rule out cervical spine disease and skull damage.  X-rays were ordered.  June 1968 x-ray reports of the Veteran's skull and cervical spine indicated no bony abnormalities seen.

On his January 1969 separation report of medical history, the Veteran marked "yes" when asked if he had periods of unconsciousness.  He noted that he was in a car accident in Koblenz, Germany and suffered a fractured skull, punctured lung, and cracked ribs.  He was treated at Bitburg Military Hospital and a Catholic Civilian Hospital in Bonn, Germany.  The physician's summary stated that the Veteran had aspiration pneumonitis and fractured ribs after being struck by a car in August 1967.  He was unconscious for 10-15 minutes, treated by a military physician, and there were no complications or sequelae.  The accompanying separation report of medical examination indicated that the Veteran was clinically normal on neurologic evaluation.

Following review of the service treatment records, it is unclear whether the Veteran's complete hospitalization records pertaining to his in-service MVAs have been obtained.  In particular, although there are clinical records pertaining to his August 1967 MVA, it appears that there might be outstanding private treatment records at private hospital "Universitaetskliniken, Bonn" as identified in the February 1968 record.  On his initial April 1969 claim, the Veteran asserted that he was treated following the August 1967 MVA at Koblenz Hospital and Berlin Hospital.  However, as the February 1968 record indicates that he was treated at a private hospital in Bonn initially following that MVA, it is possible that the Veteran was referring to treatment he received following the September 1966 MVA.  Thus, on remand, attempts should be made to locate these records.  

Finally, as there is evidence that the Veteran was knocked unconscious and suffered facial abrasions in-service and competent evidence provided by the Veteran that he has current residuals, a remand for a VA examination and opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to locate any private or clinical records, as well as any relevant service personnel records, pertaining to the Veteran's September 1966 MVA and his August 1967 MVA.  In particular, attempt to associate with the claims file any private treatment records from Koblenz Hospital in September 1966; Berlin Hospital in September 1966; and "Universitaetskliniken, Bonn" on August 5, 1967.  Refer to the February 20, 1968 entry which stated:

USAFE Form 234 with attached statement for hospitalization at the Universitaetskliniken, Bonn, for a total of DM 175.05 was forwarded to USFE Hospital Wiesbaden (MSB) on this date. This statement is for services rendered by the hospital at Bonn to this man as a result of an accident that occurred at a race track on 5 August 1967.

2.  After the development above has been completed, schedule the Veteran for a VA examination to evaluate his claim for service connection for the residuals of a TBI.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, the examiner should identify any residuals of a TBI.  If any are identified, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any residuals are causally or etiologically related to his in-service September 1966 and August 1967 MVAs.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


